WRIT GRANTED AND MADE PEREMPTORY
The trial court shall order a change of venue to another Parish where neither party resides or is domiciled. Although the terms “domicile” and “residence” are not synonymous, when the purpose of La. C.C. P. Art. 122 is considered, the term “domicile” should be liberally construed so as to afford the party whose motion for change of venue is granted every opportunity for a fair and impartial trial. Under the particular facts present in this case, plaintiff, Eleanor Faye Warren, has resided in the Parish of Lafayette for over a year, and the trial court erred in not granting defendant’s motion for a change of venue where no party resides or is domiciled.